DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-11 are currently pending.
Claims 11 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 was considered by the examiner.

Drawings
The drawings were received on 06/30/2020.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 as written currently depends from claim 1, however claim 2 presents “third opposing means” which claim 3 appears to be referring to with the limitation “said third opposing means”. As such, it is unclear if claim 3 should depend from claim 2 or if Applicant is intending to newly present “said constraint device” in the claim.
Claim 6 as written currently depends from claim 1, however claim 3 presents “at least one constraint device” which claim 6 appears to be referring to with the limitation “said constraint device”. As such, it is unclear if claim 6 should depend from claim 3 or if Applicant is intending to newly present “said constraint device” in the claim.
The term “close” in claim 6 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Close being interpreted as there is physical relationship between the structures.
The term “proximity” in claim 8 is a relative term which renders the claim indefinite. The term “proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proximal being interpreted as there is physical relationship between the structures.
The term “loosely” in claim 10 is a relative term which renders the claim indefinite. The term “loosely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Loosely being interpreted as there is relative movement between the structures.
The term “suitable” in claim 10 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Suitable being interpreted as there is a capability of.
The claims are rejected as best understood as indicated for each claim above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Belisaire (EP 375581).

Re Clm 1: Belisaire discloses an improved quick coupling (see Figs. 1-6) comprising: 
a casing (1) defining a longitudinal axis, an outlet (at 2) and an inlet (on the opposite of 1 from 2), and configured to receive at said inlet at least part of an external connector (part of 8) so as to put said external connector and said outlet in fluidic through connection with each other (see Fig. 4), 
a shutter (19) housed within said casing so that it can translate along said longitudinal axis in opposition to first opposing means (spring 23, and see Figs. 1-6), configured to house at least part of said external connector (see Fig. 4) and including retaining means (29) configured to lock at least part of said external connector within said shutter in at least one position along said longitudinal axis (see Figs. 4-6), 
control means (12 and 15) accessible from the outside and including at least one first slider (15) housed within said casing so that it can translate along a locking direction skewed with respect to said longitudinal axis in opposition to second opposing means (spring 58, and see Figs. 1-6), configured to house at least part of said shutter (see Figs. 1-6) and including locking means (at 39 and/or at 38) configured to lock said shutter (see Fig. 4) within said first slider in at least one position along said locking direction (see Figs. 4-6), 
safety means (at 37) configured to lock said shutter (see Fig. 4) when subjected to pressures higher than a predetermined threshold value caused by a fluid present within said coupling (the safety means is made to or is capable of locking the shutter when subjected to pressures higher than a predetermined threshold value caused by a fluid present within said coupling, note, that the claim as worded, merely implies a relationship exists between the safety means and the pressure, such that, when there is a pressure at a given level the safety means can/does lock the shutter), 
said shutter locking said external connector at least when said safety means lock said shutter (see Fig. 4).  
Re Clm 2: Belisaire discloses wherein said safety means operate in opposition to third opposing means (spring 16, and see Figs. 1-6) and said predetermined threshold value is determined by the opposing force exerted by said third opposing means (said predetermined threshold value is made to or is capable of being determined by the opposing force exerted by said third opposing mean, note that, in a similar manner to applicant’s claimed invention, Belisaire has a spring, which has a spring force,  where the spring force can have a threshold values which can be correlated to a pressure). 
Re Clm 6: Belisaire discloses wherein said shutter includes at least one first element (34) protruding in a skewed manner (see Fig. 4) with respect to said longitudinal axis (see Fig. 4) and arranged at the end (the lower end) of said shutter close to said outlet (see Fig. 4), and a constraint device (the bore at the wall of 1 near 18, such as where 34 abuts 1) is configured to interfere with said first element when said safety means lock said shutter (see Fig. 4, where 34 abuts 1, forming and interference fit).  
Re Clm 7: Belisaire discloses wherein said shutter includes at least one second element (30) protruding in a skewed manner with respect to said longitudinal axis and arranged between the ends of said shutter (see Figs. 4-6), and said locking means are configured to interfere with said second element when said control means lock said shutter (see Figs. 4-6).  
Re Clm 8: Belisaire discloses wherein said casing includes at least one obstacle (the ramp of 9 and the shoulder formed by the ramp of 9 that necks down the inner bore of 1 at the shoulder) arranged in proximity (see Figs. 1-6) to said inlet and protruding in a skewed manner (the ramp of 9) with respect to said longitudinal axis (see Figs. 1-6), and said retaining means include at least one retaining device (one of the 29s) configured to interfere with said obstacle and a seat (28, the hole that retains 29) configured to guide said retaining device along a restricted path (the path containing 9 and the inner bore of 1) skewed with respect to said longitudinal axis so as to allow the locking of said external connector in at least one position (see Figs. 1-6, movement out of 9 has the skewed path).  

Claim(s) 1, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Taguchi et al. (US 9464742), (hereinafter, Taguchi).

Re Clm 1: Taguchi discloses an improved quick coupling (see Figs. 1A-4B) comprising: 
a casing (the casing of 10) defining a longitudinal axis, an outlet (at 46) and an inlet (the inlet which receives 12), and configured to receive at said inlet at least part of an external connector (12) so as to put said external connector and said outlet in fluidic through connection with each other (see Fig. 2B), 
a shutter (22) housed within said casing so that it can translate along said longitudinal axis in opposition to first opposing means (spring 32, and see Figs. 1A-4B), configured to house at least part of said external connector (see Fig. 1A-4B) and including retaining means (23) configured to lock at least part of said external connector within said shutter in at least one position along said longitudinal axis (see Figs. 1A-4B), 
control means (42) accessible from the outside and including at least one first slider (the underlying structure of 42 which contains 26 and 24) housed within said casing so that it can translate along a locking direction skewed with respect to said longitudinal axis in opposition to second opposing means (spring 43, and see Figs. 1A-4B), configured to house at least part of said shutter (see Figs. 1A-4B) and including locking means (at 26) configured to lock said shutter (see Fig. 3B) within said first slider in at least one position along said locking direction (see Figs. 3B), 
safety means (at 24) configured to lock said shutter (see Fig. 2B) when subjected to pressures higher than a predetermined threshold value caused by a fluid present within said coupling (the safety means is made to or is capable of locking the shutter when subjected to pressures higher than a predetermined threshold value caused by a fluid present within said coupling, note, that the claim as worded, merely implies a relationship exists between the safety means and the pressure, such that, when there is a pressure at a given level the safety means can/does lock the shutter), 
said shutter locking said external connector at least when said safety means lock said shutter (see Fig. 2B).  
Re Clm 7: Taguchi discloses wherein said shutter includes at least one second element (38) protruding in a skewed manner with respect to said longitudinal axis and arranged between the ends of said shutter (see Figs. 1A-4B), and said locking means are configured to interfere with said second element when said control means lock said shutter (see Figs. 1A-4B).  
Re Clm 9: Taguchi discloses a main connector (10) constrained at said outlet (see Fig. 2B) so as to be in fluidic through connection with said external connector through said shutter (see Fig. 2B) and comprising a spool (30) movable along said main axis (see Figs. 1A-4B) and defining a closed position (see Fig. 4B), in which said spool blocks the passage of said fluid through said outlet (see Fig. 4B), and an open position (see Fig. 2B), in which said spool allows the passage of said fluid through said outlet (see Fig. 2B), occurring at least when said safety means lock said shutter (see Fig. 2B).  
Re Clm 10: Taguchi discloses wherein said casing comprises a central body (19) defining a first guide (see the longitudinal bore) suitable configured to loosely accommodate said shutter so that it can move along said main axis (see Figs. 1A-4B), and a second guide (see the transverse bore) suitable to loosely accommodate said first slider so that it can move along said locking direction (see Figs. 1A-4B), and a stopper (36) removably constrained to said central body at said inlet (see Figs. 1B and 2B), defining part of said first guide (see Fig. 2B) and configured to limit the stroke of said shutter along said longitudinal axis (see Fig. 4B).  


Allowable Subject Matter
Claims 3-5 and 11 would be allowable if rewritten to overcome the rejections(s) under 35 U.S.C. 112(b) or 25 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (where ball members are used in the restraint of a male member within a female member) which are similar to the applicant’s claimed invention: CN-104089128, WO-2020152832, EP-1980782, DK-200400771, US-20040094739, US-20040084650, FR-2511115, FR-2166770, and EP-3771856.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
01/27/2022



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679